DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 7 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,157,219 (hereinafter Gibson) in view of US Patent Application Publication 2015/0376881 (hereinafter Moe).
Regarding claim 1, Gibson shows a handwashing station (20) comprising a basin (22), a top surface (28) above the basin, a liquid dispensing system (24) configured to dispense a liquid into the basin and positioned completely below the top surface (fig. 2). Gibson fails to show an air dispensing system including a substantially horizontal slot extending around a portion of a perimeter of the basin configured to dispense air into the basin and positioned at a top opening of the basin completely below the top surface. Attention is turned to Moe which shows a handwashing station (10) having a basin (14), a top surface (26) above the basin, and an air dispensing system (20) including a substantially horizontal slot (38) extending around a portion of a perimeter of the basin configured to dispense air into the basin and positioned at a top opening of the basin completely below the top surface (fig. 1). Moe teaches locating an air dispenser in the basin allows a user to easily dry one’s hands without taking up unnecessary extra space and captures dripping or water being blown off the hands of the user and directly into the sink basin instead of on the counter or the floor (par. 4). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the station of Gibson to include an air dispensing system including a substantially horizontal slot extending around a portion of a perimeter of the basin configured to dispense air into the basin and positioned at a top opening of the basin completely below the top surface to allow a user to easily dry one’s hands after using the sink without dirtying the counter or cluttering the 
Regarding claim 2, the liquid dispensing system (24) of Gibson is configured to wet hands within the basin due to the location of the dispenser being completely within the basin, and the air dispensing system (20) of Moe is configured to dry hands within the basin (par. 25).
Regarding claim 3, Gibson shows a body sensor (50) configured to detect a user, wherein the liquid dispensing system is initiated in response to detection at the body sensor (col. 6, ln. 26 – 39), and similarly Moe shows a body sensor (54) configured to detect a user, wherein the air dispensing system is initiated in response to detection at the body sensor (par. 27).
Regarding claim 4, Gibson shows the body sensor (50) is configured to detect the user’s hands at the basin (col. 6, ln. 31).
Regarding claim 5, Moe shows the body sensor (54) is configured to detect the user approaching the handwashing station (par. 27).
Regarding claim 7, Moe shows the air dispensing system (20) dispenses air after a predetermined time has elapsed since the liquid dispensing system dispensed the liquid (par. 27).
Regarding claim 8, Gibson shows the liquid dispenser (24) is configured to dispense a substantially flat, laminar fan of water (fig. 2).
Regarding claim 9, Gibson shows the fan of water is capable of substantially extending across the entirety of the top opening of the basin when multiple conduits are used with adjustable heads (col. 8, ln. 18 – 40).
Regarding claim 10, Moe shows the air dispensing system directs at least a portion of the air directly towards a central location within the middle portion of the basin, and the liquid dispensing system directs at least a portion of the liquid directly toward the same central location (note annotated fig. below), and accordingly, under the modification of Gibson in view of Moe, since Gibson also shows the liquid dispensing system directing a portion of liquid toward a central location within the middle portion of the basin (see Gibson fig. 2), the modified system of Gibson in view of Moe would obviously be configured such that the liquid dispensing system directs at least a portion of the liquid directly toward a central location within a middle portion of the basin and the air dispensing system directs at least a portion of the air directly toward the same central location within the middle portion of the basin in order to function as intended and taught by Moe.

    PNG
    media_image1.png
    368
    574
    media_image1.png
    Greyscale

Regarding claim 11, hands are capable of being wetted, washed, rinsed, and dried in the central location set forth above (see Moe par. 25).
Regarding claim 12, Gibson shows a method of providing handwashing in a handwashing station, the method comprising activating a liquid dispensing system comprising a liquid dispenser (24) positioned completely below a circumferential top surface (28) of the handwashing station that defines an opening leading into a basin (22) (col. 6, ln. 30 – 34), dispensing a liquid into the basin with the liquid dispensing system (col. 6, ln. 35), and deactivating the liquid dispensing system (col. 6, ln. 35 – 39). Gibson fails to show steps of activating an air dispensing system including a substantially horizontal slot extending around a portion of a perimeter of the basin and positioned at the opening of the basin completely below the circumferential top surface of the handwashing station, dispensing air into the basin with the air dispensing system, and deactivating the air dispensing system. Attention is turned to Moe which shows a method of providing handwashing in a handwashing station with the steps of activating an air dispensing system (20) including a substantially horizontal slot (38) extending around a portion of a perimeter of the basin (14) and positioned at the opening of the basin completely below the circumferential top surface of the handwashing station (fig. 1) (par. 25), dispensing air into the basin with the air dispensing system (par. 25), and deactivating the air dispensing system (par. 27). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the handwashing method of Gibson to include steps of activating an air dispensing system including a substantially horizontal slot extending around a portion of a perimeter of the basin and positioned at the opening of the basin completely below the circumferential top surface of the handwashing 
Regarding claim 13, Gibson shows the liquid dispensing system is activated in response to a signal from a body sensor (50).
Regarding claim 14, Gibson shows the liquid dispensing system is activated in response to a signal from a hand sensor (50) (col. 6, ln. 31).
Regarding claim 15, Gibson shows the liquid dispensing system is configured to wet, wash, and rinse since it dispenses a liquid which is capable of performing all three actions.
Regarding claim 16, Moe shows pausing the dispensing of a liquid dispensing system or the air dispensing system for a predetermined time period (par. 27).
Regarding claim 17, Moe shows the air dispensing system directs at least a portion of the air directly towards a central location within the middle portion of the basin, and the liquid dispensing system directs at least a portion of the liquid directly toward the same central location (note annotated fig. above regarding claim 10), and accordingly, under the modification of Gibson in view of Moe, since Gibson also shows the liquid dispensing system directing a portion of liquid toward a central location within the middle portion of the basin (see Gibson fig. 2), the modified system of Gibson in view of Moe would obviously be configured such that the liquid dispensing system directs at least a portion of the liquid directly toward a central location within a middle portion of the basin and the air dispensing system 
Regarding claim 18, Gibson shows an apparatus comprising a basin (22), a top surface (28) above the basin, a sensor (50) configured to generate presence data for a user, a liquid dispensing system (24) configured to, in response to the presence data, dispense a liquid into the basin and positioned completely below the top surface (fig. 2) (col. 6, ln. 30 – 34). Gibson fails to show an air dispensing system including a substantially horizontal slot extending around a portion of a perimeter of the basin configured, in response to a timer, to dispense air into the basin and positioned at a top opening of the basin completely below the top surface. Attention is turned to Moe which shows a handwashing station (10) having a basin (14), a top surface (26) above the basin, and an air dispensing system (20) including a substantially horizontal slot (38) extending around a portion of a perimeter of the basin configured to dispense air in response to a timer into the basin and positioned at a top opening of the basin completely below the top surface (fig. 1) (par. 27). Moe teaches locating an air dispenser in the basin allows a user to easily dry one’s hands without taking up unnecessary extra space and captures dripping or water being blown off the hands of the user and directly into the sink basin instead of on the counter or the floor (par. 4). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the station of Gibson to include an air dispensing system including a substantially horizontal slot extending around a portion of a perimeter of the basin configured to dispense air in response to a timer into the basin and positioned at a top opening of the basin completely below the top surface to allow a user to easily dry one’s hands after using the sink without dirtying the counter or cluttering the 
Regarding claim 19, Gibson shows the liquid dispensing system is configured to wet hands within the basin (Gibson, fig. 2), and Moe shows the air dispensing system is configured to dry hands within the basin (Moe, fig. 1; annotated fig. above regarding claim 10).
Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson and Moe as applied to claims 1 – 5 and 7 – 19 above, and further in view of US Patent Application Publication 2013/0025045 (hereinafter Gagnon et al.).
Regarding claims 6 and 20, the combination of Gibson and Moe shows all in the instant invention as claimed as set forth above, but Gibson fails to show the liquid dispensing system is configured to dispense soap. Attention is turned to Gagnon et al. which shows a handwashing station (10) that includes a liquid dispensing system (36, 38) that dispensing both a soap and .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10,292,536 is directed to the state of the art of a basin having a liquid and air dispensing system positioned around a circumference of the basin for directing air and liquid into the basin to a wash a user. US Patent Application Publication 2014/0366264 is directed to the state of the art of controllers for multiple dispensing systems that rely on sensors for detecting a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754